EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
This examiner’s amendment is identical to that contained in the Notice of Allowance dated 08/09/2022. It is repeated here for clarity of the record.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13 is cancelled.

Specification
The substitute Specification submitted 08/19/2022 is accepted.

Claim Interpretation
The phrase “predetermined distance ahead of the printhead” in line 5-6 of the last clause of claim 1 is interpreted as a non-zero distance “ahead” of the printhead.
The phrase “a predetermined function” in the last line of claim 1 is interpreted as a function which does not return a constant temperature and instead varies based on the feed rate

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
After search, the prior art regarded as nearest the claimed invention is Comb (US6054077 – previously of record). Comb discloses a method of extrusion based additive manufacturing wherein the feed rate correlates negatively with the absolute value of the curvature (col 3 ln 26-39; Fig. 11C). Comb fails to disclose wherein the temperature of the heating device is controlled to correlate positively with the feed rate and wherein the control unit determines the curvature of the path at a location which is at a predetermined distance ahead of the printhead along the path and defines the temperature of the heating device in accordance with a predetermined function. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to a control unit non-elected without traverse.  Accordingly, claim 13 been cancelled.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 4, filed 07/11/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of 04/13/2022 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742